Case 2:19-cv-21898-MCA-ESK Document 3 Filed 02/03/20 Page 1 of 2 PagelD: 15
Case 2:19-cv-21898-MCA-MAH Document 2 Filed 12/27/19 Page 1 of 2 PagelD: 13

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
GALE FULTON,
Plaintiff
V. SUMMONS IN A CIVIL CASE
ETEAM, INC., ET AL.,
Defendant
CASE

NUMBER: 2:19-CV-21898-MCA-MAH

TO: (Name and address of Defendant):

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it)
-~ or 60 days if you are the United States or a United States Agency, or an office or employee of
the United States described in Fed. R. civ. P. 12 (a)(2) or (3) -- you must serve on the plaintiff
an answer to the attached complaint or a motion under rule 12 of the Federal Rules of Civil
Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney, whose
name and address are:

If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.

s/ WILLIAM T. WALSH
CLERK

 

 

ISSUED ON 2019-12-27 11:54:46, Clerk
USDC NJD
ase V-218 MCA ESK Document3 Filed 02/03/20 Page 2 of 5 Pa elD: 16

 

 

 

ase VSt8O8 M MAH Document 2. Filed 12/27/19 Page 2 of 2 PagelD: 14
RETURN OF SERVICE
Service of the Summons and complaint was made by | DATE 01/29/2020
NAME OF SERVER (PRINT) TITLE
Anabela Pinto Process Server

 

 

Check one box below to indicate appropriate method of service

 

 

 

oy ; Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age
~ and

discretion then residing therein.

MK Name of person with whom the summons and complaint were left: Umesh Rohadgi, Controller

 

“1 Returned unexecuted:

 

 

 

“| Other (specify) :

 

 

 

 

STATEMENT OF SERVICE FEES
TRAVEL SERVICES TOTAL

 

 

 

 

DECLARATION OF SERVER

I declare under penalty of perjury under the laws of the United States of America that the foregoing
information

contained in the Return of Service and Statement of Service Fees is true and correct.

Executed on 01/29/2020 at 2:15 PM ona dele (/ Kr

Date Signature of Server
P.O. Box 25066
Newark, NJ 07102
800-637-1805

Address of Server
Approximate Description of Receipt:

Sex: Male, Age: 40s, Skin: Brown, Height: 5'7", Weight: 145 Ibs, Hair: Black, Other: Indian, Brown Eyes, Glasses

 

 

 
